 In the Matter of THE CUDAHY PACKINGCOMPANYandUNITEDPACK-INGHOUSE WORKERS OF AMERICA, C. I.O.LOCAL70Case No. 18-R-1070.-Decided September 11, 1944Mr. John Crowell,of Chicago, Ill.,Mr. J. R. English,of Omaha,Nebr., andMr. H. W. Reister,of Sioux City, Iowa, for the Company.Messrs. John DavidchickandBruce Nolan,of Sioux City, Iowa, forthe Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Packinghouse Workers.of Amer-ica, Local 70, C. I. 0., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of The Cudahy Packing Company, Sioux City, Iowa, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Francis X. Hel-gesen, Trial Examiner. Said hearing was held at Sioux City, Iowa, onAugust 15,1944.The Company and the Union appeared, participated,and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.During the course of the hearing counsel for the Company moved todismiss the petition.The Trial Examiner reserved ruling thereon.The motion is hereby denied. The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESS OF THE COMPANYThe Cudahy Packing Company is a Maine corporation operatingplants in several States.We are here concerned with its plant at58 N. L.R. B., No. 37.186 THE CUDAHY PACKING COMPANY187Sioux City,Iowa, where it is engaged in slaughtering and processinglivestock.Over 50 percent of the livestock slaughtered at the SiouxCity,Iowa, plant is shipped to it from points outside the State ofIowa and over 75 percent of the finished products of that plant isshipped to points outside the State of Iowa.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Packinghouse Workers of America, Local 70, is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONThe Company refuses to recognize the Union as exclusive collectivebargaining representative of the watchmen at the Sioux City, Iowa,plant.A statement of the Trial Examiner, read into evidence at the hearing,indicates that the Union represents a substantial number of employeesin the unit hereinafter found to be appropriate'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section9 (c)and Section 2 (6) and(7)of the Act.IV. THE APPROPRIATE UNITThe Union contends that all watchmen at the Sioux City, Iowa,plant of the Company, excluding the chief watchmen and shift cap-tains, constitute an appropriate unit.The Company contends that theduties of its watchmen are such that they come into conflict with theinterests of the production and maintenance employees. The Companycontends that the watchmen are part of management and are notemployees within the meaning of the Act because they are deputizedcounty police, armed, and uniformed.The watchmen are charged with the duties of preserving law andorder, protecting the Company's property against sabotage, and iden-tifying all persons on the Company's premises.Despite the peculiarrelationship which plant protection employees bear to managementthey are not to be denied any of the rights or privileges granted underSection 7 of the Act,2 since we have often held, as we do now, that plantprotection officers exercise monitorial and not supervisory functions.IThe Trial Examiner reported that the Union submitted 10 membership cardsThereare approximately 14 employees in the appropriate unit.I SeeMatter ofChrysler Corporation, Highland Park Plant,44 N. L. R. B. 881. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record in the instant case offers ample evidence that the watchmenhave no disciplinary authority over the protection and maintenanceemployees, so that while disciplinary measures may result from areport made by a watchman, such action is the conduct of the super-visor of the employees involved and not the conduct of the watchmen 3It cannot seriously be contended at this time that watchmen whoare deputized as county police lose thereby any of the benefits of theAct .4We find that all watchmen at the Sioux City, Iowa, plant of the.Company, excluding the chief watchmen, shift captains, and any othersupervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect-changes in the status of employees, or effec-tively recommend' such action, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9 (b)of, the Act.V. THE' DETERMINATION OF REPRESENTATIVES'We shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth in-the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National- Labor RelationsBoard-Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Cudahy Pack-ing Company, Sioux City, Iowa, an election by secret ballot shall beconducted as early.as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Eighteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations, amongthe,employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarily$ SeeMatter of Federal Motor Truck Company,50 N. L. R. B. 9.+Matter of Consolidated Steel Corporation, Ltd.,51 N. L. R. B. 333, and cases citedtherein. THE CUDAHY PACKING COMPANY189,laid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged'for cause and have not beenrehired or reinstated prior to the date of the election to determinewhether or not they desire to be represented by United PackinghouseWorkers of America, Local 70, C. I. 0., for the purposes of collectivebargaining.